243 Ga. 342 (1979)
253 S.E.2d 692
IN THE MATTER OF FLINN.
SUPREME COURT DISCIPLINARY NOS. 8, 41.
Supreme Court of Georgia.
Decided February 6, 1979.
Rehearing Denied March 29, 1979.
Charles D. Flinn, Jr., pro se.
Omer W. Franklin, General Counsel State Bar, Robert W. Davis, Jr., Assistant General Counsel State Bar, James E. Spence, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
The Findings and Recommendation of Disbarment of the State Disciplinary Board of the State Bar of Georgia having been filed with this court on January 11, 1979, along with the entire record (Docket No. 41), and respondent having failed to file exceptions to such Findings and Recommendations within twenty days thereafter as provided in Rule 4-219 in Chapter 2, Part IV, Rules and Regulations for the Organization and Government of the State Bar of Georgia, 238 Ga. 739, 844; and
It appearing without dispute that respondent abandoned his client after first accepting the entire amount of his fee and agreeing to undertake the representation; that this failure, which evidences his gross disregard for the professional responsibilities of a lawyer, is unmitigated; that this case is aggravated by a previous case (Docket No. 8) where the respondent accepted filing fees, agreed to undertake representation, abandoned the case and failed to refund that property to which the client was entitled;
It is ordered that Charles D. Flinn, Jr., is disbarred from the practice of law in the State of Georgia for violations of Standard 44 in Rule 4-102 in Part IV of the Rules of the State Bar of Georgia.
*343 It is so ordered. All the Justices concur.